Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
7 5 menieremsseas nen een

 

IN RE: RALPH W BOLGEHN Chapter 7
Case# 19--43084
DEBTOR,

 

srecee mee specneeecete seco ecenerccsso te

AFFIRMATION IN OPPOSITION TO MOTION TO LIFT STAY

Anadel Canale, attorney duly admitted to practice law in the Sate of New York affirms

the following:

1. lam the attorney for Debtor in the above entitled action.

ba

I submit this affirmation in opposition to a motion for an Order (i) under Bankruptcy
Code §$362(d)(1) and (d)(2) terminating the automatic stay with regard to the
Debtor's possession of the premises located at 78-13 79th St., Ridgewood, NY

11385.

fad

The Debtor was the original owner of 78-13 79" St Glendale, NY 11385. (See Deed
Exhibit “A”).
4. There was a Judgment of Foreclosure and Sale entered on April 18, 2017 ina

foreclosure action filed in Queens Supreme Court. (See Exhibit “B”).

Lan

The Debtor retained the attorney of Petroff Amshen LLP for foreclosure defense and loss
mitigation services from the years 2017 to 2019. The Debtor expended almost $20,000

for these legal services.
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

10.

11.

12.

14.

The Debtor was informed by said counsel that the sale date which was scheduled on July
7, 2017 was cancelled by the lender. (See Email Attached hereto as Exhibit “C”).

The Debtor was also informed that the firm was proceeding with foreclosure defense and
loss mitigation. (Affidavit Exhibit “D”).

The Debtor believed the foreclosure sale was cancelled.

The Debtor learned that the property was in fact sold when he received the within referee
Deed attached hereto as Exhibit “E™.

The Debtor was informed by his prior counsel that the Debtor's prior lender erred in
selling the home.

The Debtor was then informed to file bankruptcy which he did “Pro Se” on May 21,
2019,

The undersigned filed a Notice for Change of Attorney on July 12, 2019.

. The undersign prepared outstanding schedules, filed schedules, prepared trustee packages

and appeared at 341 meeting with Debtor.
The within facts raises issues as to whether the creditor MTGLQ Investors, L.P. is the
rightful owner of said property and has standing to bring the within motion to lift the

stay.

. “Standing is a threshold issue for a court to resolve.” In re Idicula, 484 B.R. 284, 288 (Bankr.

§.D.N.¥. 2013) (citation omitted). “A lift stay motion cannot be brought by a stranger to the
case.” In re Sterling, 2018 WL 313085 at *3 (Bankr. 5.D.N.Y. Jan. 5, 2018) (quoting In re Escobar,
457 B.R. 229, 236 (Bankr. $.D.N.¥. 2011)). It is well settled that under section 363(d), a request
to lift the automatic stay must be made by a “party in interest.” In re Lippold, 457 B.R. 293, 296
(Bankr. 5.D.N.¥. 2011). While the term “party in interest” is not defined in the Bankruptcy Code,

the Second Circuit has stated that “in order to invoke the court's jurisdiction to obtain relief
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

from the automatic stay, the moving party [must] be either a creditor or a debtor.” 6 In re Mims,
438 B.R. 52, 55 (Bankr. $.D.N.Y. 2010) (citing In re Comcoach, 698 F.2d 571, 573 (2d Cir. 1983)}).
Section 101(10) of the Bankruptcy Code defines a “creditor” as an “entity that has a claim
against the debtor that arose at the time of or before the order for relief concerning the
debtor.” 11 U.S.C. § 101(1}(A). A “claim” is defined as a “right to payment, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured... .” 11 U.S.C. § 101(5)(A). Courts
in this jurisdiction have made clear that a party can demonstrate a “right to payment” by
showing that it holds the ability to seek the state law remedy of foreclosing on a property. See
Mims, 438 B.R. at 56 (citing Johnson v. Home State Bank, 501 U.S. 78, 84 (1991) (finding that a
mortgage foreclosure was a “right to payment” against the debtor)); see also Escobar, 457 B.R.
at 239 (explaining that “the evidence necessary to establish standing to seek stay relief or
commence or continue a foreclosure action should include a demonstration that the movant has
the right under applicable law to enforce the mortgage . . .”). “Under New York law, a plaintiff
has standing to commence a mortgage foreclosure action ‘where it is both the holder or
assignee of the subject mortgage and the holder or assignee of the underlying note at the time
the action is commenced.” Lippold, 457 B.R. at 296-97 (quoting Bank of N.Y. v. Silverberg, 926
N.Y.5.2d 532, 536 (2d Dep't 2011)). “While the transfer of the mortgage without the promissory
note is a nullity, once a promissory note is transferred from assignor to assignee, ‘the mortgage
passes as an incident to the note.” Id. at 297 (quoting Silverberg, 926 N.¥.5.2d at 537); see also
Escobar, 457 B.R. at 240 (stating that “New York law has long recognized that the rights under a
mortgage lien are beneficially transferred to the assignee of a promissory note, without the
execution of a written assignment of the mortgage, and even without a written assignment of

the mortgage”).
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

16. In order to determine the creditor, MTGLQ Investors. L.P, standing in this case

there are several issues of fact that must be resolved:

a) Did the prior lender err in allowing the sale to move forward?

b) Did the prior lenders inadvertently tell the foreclosure counsel to suspend
sale but counsel failed to inform the referee?

c) Did the prior lender’s foreclosure attorney err by selling the property when
they were directed not to?

d) Did the referee err in selling the property against prior lender's
instructions?

e) Was this simply legal malpractice?

13. The Debtor had several options available to him to payolf arrears including, Chapter
13 and the fact that a co-owner of the Debtor's property Barbara Whitney owned a property .
mortgage free and could have refinance one property to pay off the arrears for the property in

question.

14. Clearly the standing of the Creditor, MT'GLQ Investors, L.P, must be decided prior
to allowing them the power to lift the Stay and take possession of Debtor's property and

forcing Debtor and his ill wife to vacate their home.

15. The Creditors interest in this matter is clearly financial and the Debtors

interested is deeply vested in the home he has resided in for over 2? years.
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

16. I believe that the facts and circumstances in this action warrant at the very least

an adjournment of said motion to answer the questions surrounding the sale.

WHEREFORE, the undersign request that the court deny the motion to lift Stay, and or
adjourn said matter until issues surrounding sale of the property can be answered,

together with such other and further relief as this court may deem such and proper.

Dated: August 15", 2019
ee

a

—_

 

Anadel Canale Esq.
Attorney for the Debtor
1805 Fifth Ave Suite 8
Bayshore, NY 11706
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

EXHIBIT A
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

 

neeLy 1.9.3°60293

COMBULT FOUN LAW WER MORE SGHING THD IMATE MENT — THES INSTRUMENT SHOULD Bf USED iT Law Gey

 

THIS INDENTURE, msde th DAT diyof July -mineteen hundred and ninety five (1995)

BETWEEN = COROTHY BOLGENN, residing at 78-13 79th Street, Glendale, County
of Queens, New York 11385, ‘

party of the first partend = RALPH BOLGEHN, SUSAN L. IELIER BOLGEMN, residing at

rca ries nas: comney omens, mov Bark, 11965, ond oc
rey al Street, Glandale,

York 11385, 48 joint tenants, , ’ “ -

party of the second part, * f
WIT NESSETH, that the party of the first pw fn consideration of Ten Dellars and other valuable covsideration
paid by the party of the second part, does hereby grent and release unto the party of the second part, the heirs
or auqcemors and aselme of the party of tbe stad man forever,

TOGETHER with all right, tith and interest, Hf ony, of the party of the first part in and to any sireete and
omde abutting the above described premises to the center fines theeal: TOG. ER. with the ances
and all the estee and righte of the party of the firet part in and to aid premises; TO HAVE AND TO HOLD
the premises herein granted unto the party of the secund part. the helm of successors and assigns of the party of
the second part forever.

AND the party of the first part covenants ches the party of the Gest pam has not done or suffered anything wherel

the anid premincs hawe bees encumbered in any way whedever, aces oo aloresaid, aene .

AND the party of the fimt part, in compliance with Section 13 of the Lien Law, covenaets that tho p of the first

pert will receive the consideration for the conmeyance and will bold the right to receive each consideration a a

trust fund to be applied frat for the purpner of paying the cost of the improvement and will apply the same feret to
f

the payment of the cost of the improvement re ing amy part of the total of the nome for any other i
The word “party” hall be constroed an if lt read “partion” whenever the sense of this indentare so see

aN SAEED TERROR, te catty ol the iret part hes duly executed this deed the day and year birt above
written.

It PRESENCE OF;

Fee J: Schon

 
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

 

reFLu 19360294

SCHEDULE A

All that certain plot, piece or parcel of land with the buildings and improvements
thereon erected, situate lying and being in the Borough and County of Queens,
City and State of New York, bounded and described as follows:

BEGINNING ata point on the easterly side of 79th Street, formerly Brush
Street, distant 120 feet southerly from the corner formed by the intersection of the
said easterly side of 79th Street with the southerly side of 78th Avenue, formerly
Deyo Street,; running thence easterly at right angles to 79th Street and part of the
distance through a party wall, 95 feet; thence southerly parallel with 79th Street
20 feet; thence westerly at right angles to 79th Street, 95 feet to the easterly side
of 7%h Street; and thence northerly along the easterly side of 79th Street, 20 feet
to point or place of BEGINNING.

SAID premises being known as 78-13 79th Street, Glendale, New York
11385.

TOGETHER with an easement and right of way over, upon and along a strip
of land 3 feet 9 inches wide and 75 feet in depth, measured easterly from the
easterly side of 79th Street, formerly Brush Street, immediately adjoining the
above described premises on the South as and for a driveway to the garage erected
on the rear of the premises above described,

SUBJECT to a similar right of way in favor of the premises adjoining on
the South, over, upon and along the southerly 3 feet 9 inches wide of the premises
first described above to a depth of 75 feet easterly from the easterly side of 79th
Street, as and for a driveway to the garage erected in the rear of the premises
adjoining on the south.

SAID right of way and driveway is to be kept open and unobstructed for
ingress and egress to and from said respective premises and 79th Street and be
maintained in common by respective owners of said premises, for the uses and
benefit if said respective premises and owners and occupants thereof.

SUBJECT to any state of facts an accurate survey may show; and subject
to any covenants, easements, restrictions, agreements of record, if any, not
violated by the existing structure, its use and occupancy.
   

Case 1-19-43084-ess Doc 23 Filed 08/16/19

iTATI OF MEW YORK, COUNTY OF QUEENS

On the YEE day of 9 TULy
pereonally came = Dorothy Rolgehn

y 95, before ma

to me known to be the individual described in and whe
executed the facagoiag instrugocnl, and hat
phe  execuled me.

Speed hea.

Pa
pa RE LST
‘Mo. a sone

Gaamsiesing Expires as

HAT Of Nw TORE, COUNTY OF Ce

‘On the day of iv » before me
personally came

to me known, who, being by me duly swom, did depose and
say thet Ine rewides af Mo.

- fhe ta thes

, the compuration described
in and which executed the foregoing inetrument; thet = he
knows the seal of aaid corporation: that the sen] affined
to said leatrument is such eorporate weal; that it wae so
atiwed — boord of directors of said compere

of the
bow, be cgmed bh name by Mike order.

Margen anb dole Wierd
‘Witw Covrumanr Acuhet Gaurtoe's Acta
Tir Ma.

DOROTHY BOLGEHN, Grantor
To
RALPH BOLGEHN, SUGAN L. ZELLER BOLGEHN

and DOROTHY BOLGEHN,
Grantees.

 

Entered 08/16/19 17:34:04

  

aceiy 143 P60295
STATE Of Mw YORK, COUNTY OF
day of ]

Un the , belore me

pereonally cume

to me known to be the individual described im and who
execubed he ceongsles loatrement, and thal
execuled the sane.

ITATE 68} MDW YORE, COUNTY OF

Cen the day ol
penonally came
the subscribing «illness to the ae instrument, with
whom | am personally ecqualnted, who, being by me daly
sworn, did depose and aay that lhe remides at

|

that = he known

19, before me

to be the individaal

described in and who executed the foregoing inarument;
thet he, seid wobecribimg witness, war present and caw
execute the same; and that U

at Gee aume time subscribed bh = mame as witneds thereto.

SECTION
LOCK
Lot
COUNTY 08 TOWN Queens

3828

RETURN BY MAIL TO:

Frank J, Schorn, Esq.

78-11 79th Street

Glemiale, Wew York 11365
Dp Me,

 

 

eserve thie space for mae of Recording Oifies.

 

 

 

 
| Case 19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

sane REGISTER RECORDING AND ENDORSEMENT PAGE
- QUEENS COUNTY -
(This page forms pert ofthe instrument) 5

Fah She
| e- g -/i 79 in Slreal
= er evdale, “t uses

 

 

 

Title/Agent Company name: Tittle Sil’
Tike Company number:

THE rn ? "Se 5 ENCORSED FOR THE RECORD AS FOLLOWS:

Examined by (=): Li E

oe * 056559
— wei —|[m_|

{ Bhock(s) and Lot(s) aa amity a |
Exempla ("}—_— YES Oo sires ‘ax Map

a

 

" | Type: ri 1 Extra Biock(s) ods)
Tee fm (a8) ven—

Dwelirg TYPE (rea) [a] (ene) found scasingtee £1-[

Affidavit Fee...) —

i
ol

i VED ON ABOVE MORTGAGE F
Tax RGCE! saa en:

PTT Fes____(FA)— :
Coa oie A Heo-c——-L)
———
ew York Stale Real Etlate Transier Tax
§

 

 

002783 1

Now York City Sa Wand
TOTAL TAX —.— aii Transtar Tax qi74 |
Serial Number
ionment Merigage (“) YES O wO

Apart —
, = |
ii ppp gee
dey A Bobrow, G City Reger | Serial dumber |

RECORDED IN QUEENS COUNTY
OFFICE OF THE CITY REG

1995 SEP20 P I: 25

Witness My Hand and Official Seal

 
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

EXHIBIT B
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

TOSHAIE ORDER JUDGMENT ORDER TS RERTOREAIKGMENT OF FORECLOSURE AND SALE) CAPTION AMENDED EO WO & ae : Pagt tof 40

Td

=

SEQUENCE NO.

PRESENT:
Hon. Robert J. McDonald

IAS Term, Part Z the Supreme Court of

the State of New York, held in and for the
County of QUEENS, at the Courthouse thereef

on the
20

SUPREME COURT QUEEN
25-10 COURT sine COTY.

     
 
 

  

Justice

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

CITIMORTGAGE, INC.
Plaintiff,
~against-

BARBARA A WHITNEY; MELISSA BOLGEHN; SUSAN
BOLGEHN; JENNIFER BOLGEHN; RALPH BOLGEHN;

Defendant(s},

 

LONG ISLAND CITY, NEWYORK 11101

FILED & RECORDED

APR 18 2017

Index No,: 16999/08
COUNTY CLERK
Pea QUEENS COUNTY

ORDER TO RESTORE THE
ACTION TO COURT'S
ACTIVE CALENDAR AND
FOR JUDGMENT OF
FORECLOSURE AND SALE

Premises Address:
78-13 79h Street
Ridgewood, N'Y 11385

x
ON the Summons, Complaint, and Notice of Pendency duly filed in this action in the Office of

the County Clerk of the County of Qu on July 9, hs J and Notice of Pendency re-filed on October
aid 9 o/

on [keen er |

5, 20117 and all proc had thereon; and upon the Notice éf Motion dated May 20, 2015, the

A vier”

affirmation of regularity of Daniel B. Wade, Esq. of Rosicki, Rosicki & Associates, P.C., dated March

23, 2009, with exhibits annexed, showing that all Defendants herein have been duly served within this

State with the Summons in this action, or have voluntarily appeared by their respective atiorneys; and

on proof of service upon and appearance by the Defendant(s) herein heretofore filed in this action; and

stating that more than the legally required number of days have elapsed since said Defendants were so

served; and that none of the Defendants has served an Answer to said Complaint, nor has their time to

do so been extended and upon the affirmation of services rendered of Chianti Lewis, Esq. dated May

20, 2015 and
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

TENE ORDER USMEFNT FORDER 1 ROGTOREUOGMENT OF FORECLOSURE AND SALE} CAP TIO AMENDED (SEO MO. 3) Fax Sal 12

—

On the Order of Reference granted on December 2, 2009 appointing Martha Taylor, Esq. as
Referee in this action to ascertain and compute the amount due, and to examine the Plaintiff or its agent
under oath as to the allegations contained in the Complaint, and to examine and report whether the
mortgaged premises should be sold in one or more parcels; and on reading and filing the Oath and
Report of the aforesaid Referee sworn to ‘a dated March 13, 2010, it appears that the sum of

-

$354,795.65 was due to Plaintiff, as of August 15, 2008, plus a per diem interest for every day from

August 16, 2008 through March 14, 2011 and that the mortgaged premises should be sold in one parcel,

and after due deliberation having been had thereon; and upon reading and filing the decision of the
Court dated J AO, LOLS

NOW, upon motion of ROSICKI, ROSICKI & ASSOCLATES, P.C., attorneys for plaintiff
herein, it is

ORDERED, ABUeR OED NS-BECREBD, that the motion is granted emthemmeppesthen:;
and it is further

ORDERED, that the within action be and is hereby restored to the court's active calendar, and
it is further

ORDERED, ADJUDGED AND DECREED, that the Order of Reference granted on
December 2, 2009 and entered on December 11, 2009 in the Queens County Clerk's Office on 1s

affirmed; and it is further

ORDERED, ADJUDGED AND DECREED, that the report of Martha Taylor, Esq. dated
March 13, 2010,be, and the same is hereby, in all respects, ratified and confirmed; and it is further

ORDERED, ADJUDGED AND DECREED, that the Affidavit of Merit executed by Kurt
Bowling on October 7, 2014 be substituted nunc pro tunc in the place of the Affidavit of Merit

executed by Aaron Menne on July 8, 2008, and it is further

THIS SPACE INTENTIONALLY LEFT BLANK

6

Prva @2e2057
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

(SOO ORDER JUDGMENT [ORDER TO RESTORE AMEN OF FORBCLOSURE AND SALE) CAPTION AMER ED [S50 bly. 3] Page Wo! 18

ORDERED, ADJUDGED AND DECREED, that the caption be amended by substituting the
name of “FEDERAL NATIONAL MORTGAGE ASSOCIATION” in the place and stead of
“CITIMORTGAGE, INC.” as plaintiff; and all papers and proceedings shall be deemed amended

accordingly, to read as follows:

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
x

FEDERAL NATIONAL MORTGAGE ASSOCIATION Index No.: 16999/08

Plaintiff,

~against-
BARBARA A WHITNEY; MELISSA BOLGEHN; SUSAN Premises Address:
BOLGEHN; JENNIFER BOLGEHN; RALPH BOLGEHN; 78-13 79th Street
Ridgewood, NY 11385
Defendant(s),

seen oon _ ™
And it is further

ORDERED, ADJUDGED AND DECREED, that the mortgaged premises described in the
Complaint in this action, and hereinafter described, or such part thereof as may be sufficient to
discharge the mortgage debt under the note and mortgage, the expenses of sale and the costs of this
action as provided by the Real Property Actions and Proceedings law be sold, in one parcel, at public
auction at the QUEENS COUNTY SUPREME COURT, located at 88-11 SUTPHIN BOULEVARD,
JAMAICA, NEW YORK, IN COURTROOM #25, AT 1@00 A.M. ON A FRIDAY, by and under the
direction of Martha Taylor, who is hereby appointed Referee for that purpose, in the absence of the
designated Referee, the Court will designate a substitute Referee forthwith; that said Referee give
public notice of the time and place of such sale in accordance with law, practices of this Court and
R.PAPL sec. 231 in fheta “Nh ¥ Cy )tao- VIG and that Plaintiff or any other

Meas pe ies to this action may become the purchaser or purchasers at the said sale; that in case the Plaintiff
shalt become the purchaser at the said sale, they shall not be required to make any deposit thereon, that
aid Referee execute to the purchaser or purchasers on such sale a deed of the premises sold; that in the

=

Pronk esd 7
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

TERHAOOE CRDERUDGEIENT PI RDER 1 FRESTOREUDOGMENT OF FORECLCSLAE AND GALE] CAPTION AMENDED jO KO. 3 ‘ Fagt siete

event a party other than the Plaintiff becomes the purchaser or purchasers at such sale, they shall be
required to tender a deposit of 10% of the purchase price in certified funds and the closing of title shall
be had thirty days after such sale unless otherwise stipulated by all parties to the sale; and it is further

ORDERED, that the Referee appointed herein is subject to the requirements of Rule 36.2(c) of
the Chief Judge, and if the Referee is disqualified from receiving an appointment pursuant to the 2
provisions of that Rule, the Referee shall notify the appointing Justice forthwith; and it is further

ORDERED, ADJUDGED AND DECREED, that said Referee, upon receiving the proceeds of
sale, shal! forthwith pay therefrom, in accordance with their priority according to law, the taxes,
assessments, sewer rents or water rates which are or may become liens on the premises at the time of
sale with such interest or penalties which may have lawfully accrued thereon to the date of payment,
and it is further

ORDERED, ADJUDGED AND DECREED, that said Referee then deposit the balance of said

B eeds of sale in his/her own name as Referee in oral vyt Pru ly and shall thereafter
Gr)

make the following payments, and his/her checks drawn for that purpose shall be paid by said
depository:

FIRST: The statutory fee of the Referee in the sum of $500.00;

SECOND: The expenses of sale and the advertising expenses as shown on the bills
presented and certified by said Referee to be correct, duplicate copies of which
shall be annexed to the report of sale.

The Referee shall not he held responsible for the payment of penalties or fees
pursuant to this appointment. The Purchaser shall hold the Referee harmless from
any such penalties or fees assessed.

THIRD: Said Referee shall also pay to plaintiff, or a eee ROSICKI, AND
ASSOCIATES, P-C,, its attorneys, the sum of .s Le. OD to be determined by
the Clerk and adjudged to the Plaintiff for costs and disbursements in this action

to be taxed by the Clerk and inserted herein, with interest thereon from the date

a

Prous appar y
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

11802008 OR DER UGG NT (OA DER TO RESTORE MENT OF POREGLOSURE AND SALE] CAPTION AMENDED [S60 MO. 2

MW,
Gio

  
 
  

FOURTH:

“Bape Wot ta

+ oe : *

ceuft

hereof: together with an additional allowance of $_ 6-90 hereby awarded to
the Plaintiff in addition to costs with interest thereon from the date hereof, and
also the sum of $354,795.65 the said amount so reported due the as aforesaid,
which includes the contractual interest calculated through August 15, 2008 , the
date interest was calculated to in said report, or so much thereof as the purchase
money of the mortgaged premises will pay of the same, together with any
advances necessarily paid by the Plaintiff for taxes, fire insurance, principal and
interest to prior mortgages to preserve and or maintain the premises not
previously included in any se oe upon presentation of receipts for said
expenditures to the Referee, together a $ 1300.PD hereby awarded to the
Plaintiff as reasonable legal fees herein, together with any advances as provided
in the note and mortgage, which Plaintiff hes made for taxes, insurance,
principal and interest and any other charges duc to prior mortgages, or to
maintain the premises pending consummation of this foreclosure sale, not
previously included in the computation and upon presentation of receipts for said
expenditures to the Referee, all together with the contractual interest from August
16, 2008 to March 14, 2011, the date interest has begun to be tolled by the Court
together with the contractual interest from December 18, 2014, the ending date of
tolling by the Court, to the date of entry of Judgment, with statutory interest
thereafter to the date of the sale directed herein or to the date of delivery of the
Referee’s Deed, whichever is later, or so much thereof as the purchase money
will pay of the same.

If such Referee intends to apply for a further allowance for his/her fees, he/she
may leave upon deposit such amount as will cover such additional allowance, to
await the further order of this Court thereon after application duly made upon due

notice to those parties entitled thereof;

a

Praed 25017
Case 1-19-43084-ess Doc 23 Filed 08/16/19. Entered 08/16/19 17:34:04

2SioeenOe OF OER IUDGMENT (ORDER TO RESTOREVUDEMENT OF FORECLOSURE «40 $ALE) CAPTION AMENDED [SEO WO. 3] page 10 i

. . ie

That in case the Plaintiff be the purchaser of said mortgaged premises at said Sale, or in the event that
the rights of the purchasers at said and the terms of sale under this judgment shall be assigned to and be
acquired by the Plaintiff, and a valid assignment filed with said Referee, said Referee shall not require
the Plaintiff to pay in cash the entire amount bid at said sale, but shall execute and deliver to the
Plaintiff, or its assignee, a deed or deeds cf the premises sold upon the payment to said Referee of the
amount specified above in items marked "FIRST" and "SECOND" and the amounts of the aforesaid
taxes, aSsessments, sewer rents and water rates, with interest and penalties thereon, or, in lieu of the
payment of said last mentioned amounts, upon filing with said Referee receipts of the proper municipal
authorities showing payment thereof; that the balance of the amount bid, after deducting therefrom the
aforesaid amounts paid by the plaintiff for Referee's fees, advertising expenses, taxes, assessments,
sewer rents and water rates shall be allowed to the Plaintiff and applied by said Referee upon the
amounts due to the Plaintiff as specified in item marked "THIRD," that if after so applying the balance
of the amount bid, there shall be a surplus over and above the said amounts due to the Plaintiff, the
Plaintiff shall pay to the said Referee, upon delivery to Plaintiff of said Referee's deed, the amount of
such surplus; that said Referee, upon receiving said several amounts from the Plaintiff, shall forthwith
pay therefrom said taxes, assessments, sewer rents and water rates, with interest and penalties thereon,
unless the same have already been paid, and shail then deposit the balance.

The said Referee shall take the receipt of the Plaintiff, or the attorneys for the Plaintiff, for the amounts
paid as directed in item "THIRD" above, and file it with his/her report of sale; that he/she deposit the
surplus monies, if any, with the ne enue Clerk within five days after the same shall be received

‘and be ascertaineble, to the credit of this action, to be withdrawn only on an order of this Court, signed

 

by a Justice of this Court. The Referee shall make his/her report of such sale under oath showing the
disposition of the proceeds of the sale and accompanied by the vouchers of the persons to whom
payments were made, and shall file it with the Queens County Clerk within thirty days after completing
the sale and executing the proper conveyance to the purchaser, and that if the proceeds of such sale be

insufficient to pay the amount reported due to the Plaintiff with interest and costs as aforesaid, the said

6

Dees die
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

(ASRS ORDEAL W DOM ENT FORDER TS RiESTORELUUDSMENT OF FORECLOSURE AND SALE] GAPTHON AMENDED Poe hel) 3 ; in ‘4 ol 1B
: 8 ee

Referee shall specify the amount of such deficiency in his/her report of sale, ORDERED, that the
plaintiff shall recover from the defendant(s) BARBARA A WHITNEY the whole deficiency or so
much thereof as the court may determine to be just and equitable of the residue of the mortgage debt
remaining unsatisfied after a sale of the mortgaged premises and the application of the proceeds
thereof, provided a motion for a deficiency judgment shall be made a prescribed in section 1371 of the
Rea! Property Actions and Proceedings Law within the time limited therein, and the amount thereof is
determined and awarded by an order of this Court as provided for in said section; and it is further,

ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at said sale be
let into possession on production or delivery of the Referee’s deed or deeds; and it is further

ORDERED, ADJUDGED AND DECREED, that each and all of the Defendants in this action
and all persons claiming under them, or any or either of them, after the filing of such notice of
pendency of this action, be and they are hereby forever barred and foreclosed of all right, claim, lien,
title, interest and equity of redemption in said mortgaged premises and each and every part thereof, and
itis further

ORDERED, ADJUDGED AND DECREED, that said premises is to be sold in one parcel in
“ag is” physical order and condition, subject to any state of facts that an inspection of the premises
would disclose; any state of facts that an accurate survey of the premises would show, any covenants,
restrictions, declarations, reservations, easements, rights of way and public utility agreements of record,
if any; any building and zoning ordinances of the municipality in which the mortgaged premises is
located and possible violations of same; any rights of tenants or persons in possession of the subject
premises; prior, liens of record, if any, except those liens addressed in section 1354 of the Real Property
Actions and Proceedings Law; any equity of redemption of the UNITED STATES OF AMERICA to
redeem the premises within 120 days from the date of sale; and it is further

THIS SPACE INTENTIONALLY LEFT BLANK

7

Pritt aS?
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

{OOO OR DERLJUDOMENT [OF DER To RESTORE IOGMENT OF FORECLOSURE AND SALE) CAPTHIN AENIDED (SE WO. Page 16 ef ia

5 ily
a : " ' .
e

ORDERED, ADJUDGED AND DECREED, that a copy of the Judgrnent with Notice of Entry
shall be served upon the owner of the equity of redemption, any tenants named in this action and any
other party entitled to notice.

Said premises commonly known as 78-13 79th Street, Ridgewood, NY 11385, bearing tax map
designation: Block: 3828; Lot: 24. A description of said mortgaged premises is annexed hereto and
made a part hereof as Schedule "A."

ofa

 

 

 

 

 

 

FILED & RECORDED
APR 18 2017
clerk cee COR
QUEENS COUNTY

Pred ayaa?
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

EXHIBIT C
25/2019 Case 1-19-43084-ess Doc 23 Eied:@8/46/10oshriered 08/16/19 17:34:04
From: William Younghans <wyounghans@lawpetroff.com>
To: rbsiz30@aol.com <rbsiz30@aol.com>

Subject: SALE DATE 7-7-17 POSTPONED
Date: Wed, Jul 5, 2077 11:20 am

Ralph,

GOOD NEWS- your sale date has been postponed!!! I received your fax regarding Barbaras tax returns and
Social Security income. Please work on getting the rest of the documents so I can submit a complete package
ASAP.

Thank You,

William Younghans | Underwriter

Petroff Amshen LLP

1795 Coney Island Avenue | 3™ Floor | Brooklyn, NY 11230

Phone 718.336.4200 | Fax 718.336.4242
wyounghans@lawpetroff.com

www. lawpetroff_com

CONFIDENTIALITY NOTICE: THIS E-MAIL AND THE DOCUMENTS ACCOMPANYING THE TRANSMISSION MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER WHICH IS LEGALLY PRIVILEGED. THE INFORMATION IS INTENDED ONLY FOR THE USES OF THE
INDIVIDUAL OR ENTITY NAMED ABOVE. IF YOU ARE NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE,
COPY, DISTRIBUTION, OR THE TAKING OF ANY ACTION IN RELIANCE ON THE CONTENTS OF THIS TRANSMISSION IS STRICTLY PROHIBITED. IF
YOU HAVE RECEIVED THIS IN ERROR, PLEASE IMMEDIATELY NOTIFY US BY TELEPHONE TO ARRANGE THE RETURN OF THE DOCUMENT TO
US. THANK YOU.
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

EXHIBIT D
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

-IN RE: RALPH W BOLGEHN Chapter 7

Case# 19--43084
DEBTOR,

 

10.

x
DEBTORS AFFIDAVIT

lam the Debtor in the above entitled action.

My family has owned the home located at 78-13 79th St., Ridgewood, NY 11385'since
1995,

We fell behind an our mortgage because | was unemployed, and my wife was disabled and had
medical issues.

| retained the law firm of Petroff Amshen LLP to assist me in loss mitigation and foreclosure
defense.

|! expended almost $20,000 for this service.

In order to keep my home, | was prepared to do a modification, pay off arrears and/or make
payments in a Chapter 13 bankruptey.

In July 2017, | was informed of a foreclosure sale date on August 7, 2017.

I called my attorney daily and was informed they were working on it,

When the sale date approached, | was sent an email on July 5“, 2019 that the foreclosure sale
was stopped,

| believe at that time that the sale was stopped and that my attorney was proceeding with loss

mitigation options.
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

11. On or about August 18, 2017 | recelved notice that another person filed a deed as owner of my
home.

12. | immediately contacted my attorney wha informed me that it was an error an my lenders part.

13. | was then acivised | should file for bankruptcy.

14. | have been attempting to resolve this matter ever since 1 was Informed of what occurred.

15. No one would answer my questions.

16. In desperation | filed bankruptey by myself.

17. | later retained attorney Anadel Canale to assist me.

18. | do not believe the current person who claims to own my hame Is the proper owner.

19, Lam pleading for the court te deny the stay and assist me in finding out if my prior lender
improperly sold my home.

20, | want the court to know that I counted on my priar counsel 100 percent to assist me with my
home.

21. | contacted them ona regular basis and was always told they were working on it.

22. | was not complacent because | did not want to lose my home.

23. If this sale is vacated, 1 am prepared to pay the arrears via Chapter 13 or assistance from co-
owner Barbara Whitney,

24, Please do not grant mation ta lift stay without determining if the sale was proper.

QWMEaL—

Dated: August 15, 2019

RALPH W BOLGEHN
No
| Ode on
°). GANALE ANADEL |
NOTARY. PUBLIC STATE OF NEW YORK

No, G2CAG0G8340
————Gaalfiedn Queens Cou
Commission expites vat De

 
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

EXHIBIT E
Case 1-19-43084-ess Doc 23

16/2019

Filed 08/16/19 Entered 08/16/19 17:34:04

 

OFFICE OF THE CITY REGISTER

This page is part of the mstrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this insttument-The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

NYC DEPARTMENT OF FINANCE
|

 

(1)
| 2017081800543001001EA4D0

Untitled Document
|
| i} MT

 

 

 

RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 4

 

Document Type: DEED
Document Page Count. 3

Document ID: 2017081800543001

Document Date: 07-07-2017 Preparation Date: (8-18-2017

 

PRESENTER:

PARAMOUNT LAND INC
584 MAIN 8ST
ISLIP, N¥ 11751

RETURN TO:

PARAMOUNT LAND INC
584 MAIN ST
ISLIP, NY 11751

 

 

PROPERTY DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borough Block Lot Unit Address
QUEENS 3828 0624 Entire Lot 78-13 79TH STREET
Property Type: DWELLING ONLY - 1 FAMILY
CROSS REFERENCE DATA
CRFN er DocumentD or. Year. Reel Page or Pile Number
PARTIES
GRANTOR/SELLER: GRANTEE/BUYER:
MARTHA TAYLOR, ESQ. AS REFEREE MTGLQ INVESTORS, L.P.
78-13 79TH STREET 4828 LOOP CENTRAL DRIVE
RIDGEWOOD, NY 11385 HOUSTON, TX T7081
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 125.00
Taxable Mortgage Amount: | § 0.00 NYC Real Property Transfer Tax:
Exemption: A 9,108.22
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 2,602.00
Spee (Additional):| $ 0.00 RECORDED OR FLLED IN THE OFFICE
ieee $ ae tte, OF THE CITY REGISTER OF THE
MTA: & 0.00 "4 _— > ATE AY
we f CITY OF NEW YORK
ee =i 0.00 Recorded Filed O8-18-2017 15:24
Additional MRT: | $ 0.00 City Register File No.(CRFN):
a OTAL: 5 OM 2017000309588
Recording Fee: $ $2.00 .
Affidavit Fee: 5 OL
City Register Official Signature

 

 

 

https //aBb35-aecris.nyc.gowDS/DocumentSearch/Documentimage View ?doc_id=201708 1800543001

14
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04
S6/2013 _ : Untitled Document

THIS DEED, made ally t, 2017

BETWEEN Martha Taylor Esq., 175-14 Mayfield Road, Jamaica, NY 11432 Referee duly appointed in
the action hereinafter mentioned, Grantor, and

MTGLQ Investors, L.P., 4828 LOOP CENTRAL DRIVE, HOUSTON, TX 77081 Grantee,

WITNESSETH that the grantor, the referee appointed in an action between FEDERAL NATIONAL

MORTGAGE ASSOCLATION and BARBARAA WHITNEY; MELISSA BOLGEHN: SUSAN
GEHN; JED ER BO J; RALPH BOLGEHN; et al, Defendants under Index No. 16999/08

Queens County Supreme Court 88-11 Sutphin Boulevard, Jamaica, NY 11435, foreclosing a mortgage
recorded on September 20, 2007, in the Office of the Clerk of the County of Queens, in CRFN
2007000484443, in pursuance of a judgment entered at an JAS Term, of the Supreme Court, on April 18,
2017, and in consideration of SIX HUNDRED THIRTY-NINE THOUSAND ONE HUNDRED
SEVENTY-THREE DOLLARS AND SIXTEEN CENTS (5639,173.16)Dollars paid by the grantee,
being the highest sum bid at the sale under said judgment, docs hereby grant and convey unto the grantee

The foreclosure sale was held on July 7, 2017
Said premises known as and by the street address: 78-13 79th Street, Ridgewood, NY 11385.
SEE SCHEDULE "A" ANNEXED HERETO AND MADE A PART HEREOP.

Said premises being and intended to be the same premises conveyed by Deed dated
September 7, 2007 from Ralph Bolgehn, Susan L.. Zeller-Bolgehn, and Melissa Bolgehn to Barbara A.
Whitney recorded September 20, 2007 in CRFN 2007000484528

assigns forever. Whenever the text requires, thd singular number herein shall include the plural and all

TO HAVE AND TO HOLD the premises granted unto the grantee MTGLQ Investors, L.P., and its
genders.

if IN WITNESS WHEREOF, the grantor has set his hand and seal, the date first above written.

La 7h ip Ey
7h lpivles, = ff aes

Referee

STATE OF NEW YORK

COUNTY OF QUEENS

On the 7“day of 74 in the year 2017, before me, the undersigned, a notary public in and for said
state, personally appeared Martha Taylor, Esq., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity that by his/her their signature(s) on
the instrument, the individual(s} or the person upon behalf of which the individual(s), acted executed the
instrument.

oo TL
NOTARY PUBLIC

TERENCE GEE
NOTARY PUBLIC -STATE OF NEW YORK

No. O1GE6327553
Quolifi¢a in Queens County
My Commission Expires July 04, 2079

https:a836-acris.nyc.gowDS/DecumentSearch/DecumentImage View ?doc_id=2017081800543001 2/9
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

aiBi2019 Untitled Document

ALL that certain plot, plece or parcel Of faind, with the bulldings and improvements therena erected, situate, hy
, . ying
Cescrbed as

zed beng in the Borough and County of Queens, City end State of New York, bounded ana

BEG: & point o & thy ‘eS af Street, formenrty 1 Boi herty from
th er TH by Becton of the 3a eerie ty sk of 7 Bth {wt fh the 5 T

RUNNING THENCE sasteny at right angles to 79th Street and partof the distance through a party wall, 95 feet
THENCE southerly parallel with Téth Steet 20 feet

THENCE westerly at right angles to 78th Street, 95 teat to'the easterly side of 78th Street and
nahh. *
THENCE northerly slong the easterly side of 79th Stree, 20'fee! to the pelnt or place of BEGINNING.

https :/'a836-acris.nyc.gowDS/DecumentSearch/Documentimage View Fdoc_id=2017081800543001
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04
8/16/2019 _ Untitled Document

Index No. 16999/08

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS
Sais ae A eeepc cece ares merece a x
MARTHA TAYLOR, ESQ.

Grantor,
TO
MTGLQ INVESTORS, L.P.

Grantee

oo

 

REFEREE'S DEED IN FORECLOSURE

 

 

SECTION: 0
BLOCK: 3828
LOT: 24

RECORD AND RETURN TO:
MTGLQ Investors, L.P.
4828 LOOP CENTRAL DRIVE
HOUSTON, TX 77081

hitpss/aG36-acris.nyc.gowDS/DocumentSearch/DocumentimageView?daoc_id=2017081800543001
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

ae2019 Untitled Document

 

NYC DEPARTMENT OF FINANCE

[ HI iti
OFFICE OF THE CITY REGISTER | | |}| |

2017081800543001001S6A51

 

i 1 | 1 1 , '
AUT
A | Hit
] : VHT
| WT: ;
| THD: a
f TATE TEE MIL

 

SUPPORTING DOCUMENT COVER PAGE

PAGE 1 OF 1

 

Document Type: DEED

Document ID: 2017081800543001 Document Date: 07-07-2017 Preparation Date: 08-18-2017

 

ASSOCIATED TAX FORMID: = 2017062900115

 

SUPPORTING DOCUMENTS SUBMITTED:

DEP CUSTOMER REGISTRATION FORM FOR WATER AND SEWER BILLING
RP - 5217 REAL PROPERTY TRANSFER REPORT
SMOKE DETECTOR AFFIDAVIT

 

Page Count
1

— bs

 

 

https /a836-acris.nyc.gov/DS/DocumentSearch/Documentimage View ?doc_id=2017081800543001

wD
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

 

A162019 Untitled Document
vg EN Berg: The City of New York
BF cccat ME, Department of Environmental Protection
D=pP : Bureau of Customer Services
x = we 59-17 Junction Boulevard
"Nee enry vote Flushing, NY 11373-5108

Customer Registration Form for Water and Sewer Billing
Property and Owner Information:
(1) Property recelving service: BOROUGH: QUEENS BLOCK: 3928 LOT: 24
(2) Property Address: 78-13 T9TH STREET, QUEENS, NY 11385

{3) Owner's Name: MTGLQ INVESTORS, LP,

Additional Name:

 

Affirmation:
‘Your water & sewer bills will be sent to the properly address shown above,

 

Customer Billing Information:
Please Note:

A. Water and sewer charges are the legal responsibility of the owner of a property receiving water and/or
sewer service. The owner's responsibility to pay such charges is not affected by any lease, license or
other arrangement, or any assignment of responsibility for payment of such charges. Water and sewer
charges constitute a lien om the property until paid. In addition to legal action against the owner, a failure
te pay such charges when due may result in foreclosure of the lien by the City of New York, the property
being placed in alien sale by the City or Service Termination.

B. Original bills for water and/or sewer service will be mailed to the owner, at the property address or to
an alternate mailing address. DEP will provide a duplicate copy of bills to one other party (such as a
managing agent), however, any failure or delay by DEP in previding duplicate copies of bills shall in no
way relieve the owner from his/her lisbility to pay all outstanding weter and sewer charges. Contact DEP
mn 8) 395-7000 during business hours or visit www.nyc.gowdep to provide us with the other party's
I rmation.

 

Owner's Approval:

The undersigned certifies that hefshe/it is the owner of the property receiving service referenced above: that he/she/it
has read understands Paragraphs A & 8 under the section captioned “Customer Billing Information”; and thal the
Information supplied by the undersigned on this form is rue and complete to the best of his/herlits knowledge.

Print Name of Owner
Signature: Date (mmviddiyyyy)
Name and Title of Person Signing for Owner, if applicable:

BOS-TCRF-ACRIS REV. C8

20770629001 15101

https: //a836-acns.oyc.gow/DS/DocumentSearch/Documentimage View ?doc_id=2017081800543001

Gla
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04
4/16/2019 _Untitied Dacument

 

FOR CITY LSE ONLY

C1, County Cade . G2. Date Deed | / i
La Recorded Tats
C3. Book | | c4, Page |, |

REALPROPERTY TRANSFER REPORT

STATE OF KEW YORK
STATE BOARD OF REAL PROPERTY GERVICES

 

 

 

 

 

 

oR
een i = —— RP - 5217NYC
PROPER TYNFORMATION | ——— —
‘rege |__ 78131 79TH STREET - | QUEENS ea
Bayer = (|MTGLQ INVESTORS, LE j
Meme ORE aig CURES + area

l_ arene ese ———— —— ment ze]

3 Tx Inher where ttre Tax Bille are to be eet
iling Wothen then Quyer adden fat botior of form) |__

 

 

 

 

 

 

Astana Tana coe Ting WAGE ——
STREET dai TNE a o L seers —
4. edbomte the umber of Ag eaerrert 4 14, Pign Board Approwal - tor WIE
Roll parcels transfered onthe deed | |! totparcets on [ ] FatcfaGarcel ga prin Shier ab baie NYC
5. Oped Check the bores below as they soply:
Property [ —_— x ss J cr | o.o 3 |B. Gamersnip Type is Concaminaym }
Size 7. Mew Comsineton on Wace! Lavd
8. seer TAYLOR, ESQ. AS REFFREE MARTHA |
Name AG? Lak Steer aay Tet ee Enees -

 

— Ta aT

%. Check the bos below which mont securmtaty describes the vie Of the property at the time of gules

 

 

 

 

 

‘eee Faenily Repclentia! mee vVacenl Land E Comarca! = (5 Eriensrrent/ amusement | ledduttrial
AL] 2or 3 Farriy Rewidertial D Now-Residential Vacant Land Aperimerd id Commuculy Senace ! Public Sarcce
I SALE ts FORMATION] 14, Check onc or more of theme conditions a applicable to traneter:
10. Sale Contract Date 7 of 7 oy 2017 Al | Sate Betwaar Regnives or Former Retatwes
n 7 Co Bi | Sate Beteoan Rewied Compenes of Pereers mn Gusrese
Cl} One of the Buyers ia also a Eater
41. Date of Gate! Trametes Lay Ty MT] 19] vf | Guyer of Setar is Govemment Agency or Landing Inebbon
ear a st F. Lyf] Deed Trpe not Wammnity or Bargain and Sale (Spneity Below )
Fl | Sale of Frectiong or Lews than Fao lnhareat { Soneiy Betere }
12 Full Sale Pree S| 1 i = wa, 9 ; i733) GL] Siqnncam Change in Propeny Between Taxable Status and Sele Dates
(Fal Sele Price ia the total amoum paid fist oe property imneluding perkoca! property. H|_] Sate of Business fe Included in Sale Prise
Ths paymneed may beat ihe foann of rash, olber propery orgecds, athe assumphonot = | |__| Other nurwal Factors Aflecting Sale Price | Scecity Beto |
mortpages of other obgatons.) Fines round io the nearest hho oder amour i Es ink

12 Indicate ihe value of pereonal
Property incheded in the pale gee ap gt

ASSESSMENT INFORMATION . Dada showid reflect the fates! Fing! Assesamerd Rall and Tax Bill

 

       

16 Building Clee = LA, 9] 16, Total Assessed Value (of all parcels in tranefer]|_—_, ’ cproace cuca ie Mel ice aE

 

17. Borgugh, Block and Lots Roll Wendifers) ¢ if mora than theese, attach sheet wth addtional Idomtifier(e) |

spay 2A OO geno cee _)

cance

20170625001 1§20101

https: 'a835-acris.nyc.gowDS/DocumentSearch/Decumentimage View ?dac_id=2017081800543001 fe]
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04
8/16/2019 Untitled Document

 

[_ceatiicaTion |
| eertity that all of the Iteme ef information entered on thie form are true and correct (to the bael of roowelaechga mind bred nc,
understand that the making of amy wiliful false wtatemant of material fect hervin will subject me tothe proviators of the camel low relative to

the making and flllag of faiew lnewtrummenta,
BUYER BUYER'S ATTORNEY

 

 

en
4828 LOOP CENTRAL DRIVE

 

 

  

 

 

HOUSTON | ’
a 1m | id = iF -F-201F

 

Foret wat]

2017062900 115201

https: /aB83t-acris.nyc.gowDS/CocumentSearch/Documentimage View ?doc_id=2017081500543001

a's
8/16/2079

https:/a836-acris.nyc.gowDS/DocumentSearch/DocumentimageView?doc_id=2017081 800543004

Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

Untitled Document

AFFIDAVIT OF COMPLIANCE

WITH SMOKE DETECTOR REQUIREMENT
FOR ONE- AND TWO-FAMILY DWELLINGS

State of New York
SS:
County of

The undersigned, being duly swom, depose and say under penalty of perjury that they are the grantor and grantee of
the real property or of the cooperative shares ina eooperalive corporation owning real property located at
78-13 79TH STREET
Street Address: Uoiape.

_QLEENS — 3828 24 : a
as a ~:~ New York, cma oy sco tee a (the "Premises"};

That the Premises is a one or two family dwelling, or a cooperative apartment or condominium unit in a one- or
two-family dwelling, and that installed in the Premises is an approved and operational smoke detecting device in
compliance with the provisions of Article 6 of Subchapter 17 of Chapter | of Title 27 of the Administrative Code of
the City of New York concerning smoke detecting devices;

    
   

That they make affidavit in compliance with Ne ork City Administrative Code Section 11-2105 {e). ie
signatures of at least one grantor and one gtantegdire required, and must be notarized),
a

es
eo Ors

os

 

Sig of Grantor

   
 

Sworn to before

this 20

 

These statements are made with the knowledge that a wi lifully false representation is unlawful and is punishable as
a crime of perjury under Article 210 of the Penal Law.

NEW YORK CITY REAL PROPERTY TRANSFER TAX RETURNS FILED ON OR AFTER FEBRUARY
Sth, 1990, WITH RESPECT TO THE CONVEYANCE OF A ONE- OR TWO-FAMILY DWELLING, OR A
COOPERATIVE APARTMENT OR A CONDOMINIUM UNIT IN A ONE- OR TWO-FAMILY DWELLING,
WILL NOT BE ACCEPTED FOR FILING UNLESS ACCOMPANIED BY THIS AFFIDAVIT.

201 7062900115101

ora
Case 1-19-43084-ess Doc 23 Filed 08/16/19 Entered 08/16/19 17:34:04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

a eH

Case# 19-43084
IN RE: RALPH W BOLGEHN

DEBTOR

SS SSS ee ee ee ee eee ==<----k

AFFIRMATION IN OPPOSITION TO MOTION TO LIFT STAY

ape

Adgust 15", 2019
Anadel Canale P.C,
Attorney At Law
1805 5" Avenue
Suite 8
Bayshore NY 117706
631-414-7040

 
